     Case 2:19-cv-02397-JAM-EFB Document 10 Filed 07/22/20 Page 1 of 5


 1   Aimee G. Hamoy, State Bar No. 221228
     Erica Summan, State Bar No. 326955
 2   BURNHAM BROWN
     A Professional Law Corporation
 3   P.O. Box 119
     Oakland, California 94604-0119
 4   ---
     1901 Harrison Street, Suite 1300
 5   Oakland, California 94612-3523
     Telephone: (510) 444-6800
 6   Facsimile:    (510) 835-6666
     Email: ahamoy@burnhambrown.com
 7          esumman@burnhambrown.com
 8   Attorneys for Defendants
     TARGET CORPORATION and STARBUCKS
 9   CORPORATION
10                                UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12   EVELYN VARGAS, an individual,                        No. 2:19-cv-02397-JAM-EFB

13                  Plaintiff,                            [Superior Court of California, County of
                                                          Solano, Case No. FCS053576]
14   v.
                                                          CONFIDENTIALITY STIPULATION
15   TARGET CORPORATION, a Minnesota                      AND PROTECTIVE ORDER
     Corporation; PROMESA WILSON, an
16   individual; STARBUCKS CORPORATION,
     a Washington Corporation; and DOES 1-50,
17   inclusive,

18                  Defendants.

19
20          IT IS HEREBY STIPULATED AND AGREED, by the undersigned attorneys for the

21   respective parties, that with regard to material disclosed in the course of the above-captioned

22   lawsuit (“Lawsuit”) which constitute or contain trade secrets or other confidential research,

23   development, or commercial information of the parties (“Confidential Material”), the following

24   procedures shall govern:

25          1.      This Order is meant to encompass all forms of disclosure which may contain

26   Confidential Material, including any document, pleading, motion, exhibit, declaration, affidavit,

27   deposition transcript, inspection and all other tangible items (electronic media, photographs,

28   videocassettes, etc.)


                                           1
      CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER                      No. 2:19-CV-02397-JAM-EFB
     Case 2:19-cv-02397-JAM-EFB Document 10 Filed 07/22/20 Page 2 of 5


 1          2.      The parties may designate any Confidential Material produced or filed in this

 2   Lawsuit as confidential and subject to the terms of this Order by marking such materials

 3   “Confidential”. If any material has multiple pages, this designation need only be placed on the

 4   first page of such material. Any material designated as “Confidential” shall not be disclosed to

 5   any person or entity, except to the parties, counsel in this Lawsuit, and the Court.

 6          3.      Any material designated as confidential pursuant to paragraph 2 above shall be

 7   used solely for the purposes of this Lawsuit and for no other purpose.

 8          4.      Prior to disclosure of any Confidential Material, each person to whom disclosure

 9   is to be made shall execute a written “Confidentiality Agreement” (in the form attached hereto)

10   consenting to be bound by the terms of this Order. The parties, counsel for the respective parties

11   (including legal assistants and other personnel) and the Court are deemed to be bound by this

12   Order and are not required to execute a Confidentiality Agreement.

13          5.      Only counsel of record in this Lawsuit shall be permitted to disseminate

14   Confidential Material. Upon dissemination of any Confidential Material, each non-designating

15   counsel of record in this Lawsuit shall maintain a written record as to: (1) the identity of any

16   person given Confidential Material, and (2) the identity of the Confidential Material so

17   disseminated (such as by “Bates stamp” number). Such record shall be made available to the

18   designating party upon request.

19          6.      If additional persons become parties to this Lawsuit, they shall not have access to

20   any Confidential Material until they execute and file with the Court their written agreement to be

21   bound by the terms of this Order.

22          7.      In the event that any questions is asked at a deposition that calls for the disclosure

23   of Confidential Material, the witness shall answer such question (unless otherwise instructed not

24   to do so on grounds of privilege) provided that the only persons in attendance at the deposition

25   are persons who are qualified to receive such information pursuant to this Order. Deposition

26   testimony may be designated as confidential following the testimony having been given

27   provided that: (1) such testimony is identified and designated on the record at the deposition, or

28   (2) non-designating counsel is notified of the designation in writing within thirty days after

                                           2
      CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER                        No. 2:19-CV-02397-JAM-EFB
     Case 2:19-cv-02397-JAM-EFB Document 10 Filed 07/22/20 Page 3 of 5


 1   receipt by the designating party of the respective deposition transcript. All deposition transcripts

 2   in their entirety shall be treated in the interim as “Confidential” pursuant to paragraph 2 above.

 3   When Confidential Material is incorporated in a deposition transcript, the party designating such

 4   information confidential shall make arrangements with the court reporter not to disclose any

 5   information except in accordance with the terms of this Order.

 6          8.      If a deponent refuses to execute a Confidentiality Agreement, disclosure of

 7   Confidential Material during the deposition shall not constitute a waiver of confidentiality.

 8   Under such circumstances, the witness shall sign the original deposition transcript in the

 9   presence of the court reporter and no copy of the transcript or exhibits shall be given to the

10   deponent.

11          9.      With respect to any communications to the Court, including any pleadings,

12   motions or other papers, all documents containing Confidential Material shall be communicated

13   to the Court in a sealed envelope or other appropriate sealed container on which shall be written

14   the caption of this Lawsuit, an indication of the nature of the contents of the sealed envelope or

15   container, and the words “CONFIDENTIAL INFORMATION SUBJECT TO

16   PROTECTIVE ORDER”. All communications shall indicate clearly which portions are

17   designated to be “Confidential”. Any communications containing Confidential Material shall be

18   returned to the submitting party upon termination of this Lawsuit (whether by dismissal or final

19   judgment).

20          10.     The Clerk of this Court is directed to maintain all communications received by

21   the Court pursuant to paragraph 9 above under seal. All such communications shall be

22   maintained in the Court’s file in a sealed envelope or other appropriate sealed container on

23   which shall be written the caption of this Lawsuit, an indication of the nature of the contents of

24   the sealed envelope or container, and the following statement: “Enclosed are confidential

25   materials filed in this case pursuant to a Protective Order entered by the Court and the contents

26   shall not be examined except pursuant to further order of the Court”.

27          11.     If a non-designating party is subpoenaed or ordered to produce Confidential

28   Material by another court or administrative agency, such party shall promptly notify the

                                           3
      CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER                       No. 2:19-CV-02397-JAM-EFB
     Case 2:19-cv-02397-JAM-EFB Document 10 Filed 07/22/20 Page 4 of 5


 1   designating party of the pending subpoena or order and shall not produce any Confidential

 2   Material until the designating party has had reasonable time to object or otherwise take

 3   appropriate steps to protect such Confidential Material.

 4          12.     If a party believes that any Confidential Material does not contain confidential

 5   information, it may content the applicability of this Order to such information by notifying the

 6   designating party’s counsel in writing and identifying the information contested. The parties

 7   shall have thirty days after such notice to meet and confer and attempt to resolve the issue. If the

 8   dispute is not resolved within such period, the party seeking the protection shall have thirty days

 9   in which to make a motion for a protective order with respect to contested information.

10   Information that is subject to a dispute as to whether it is properly designated shall be treated as

11   designated in accordance with the provisions of this Order until the Court issues a ruling.

12          13.     Inadvertent failure to designate any material “Confidential” or shall not constitute

13   a waiver of an otherwise valid claim of confidentiality pursuant to this Order, so long as a claim

14   of confidentiality is asserted within fifteen days after discovery of the inadvertent failure. At

15   such time, arrangements shall be made by the parties to designate the material “Confidential” in

16   accordance with this Order.

17          14.     This Order shall be without prejudice to the right of any party to oppose

18   production of any information or object to its admissibility into evidence.

19          15.     When any counsel of record in this Lawsuit or any attorney who has executed a

20   Confidentiality Agreement becomes aware of any violation of this Order, or of facts constituting

21   good cause to believe that a violation of this Order may have occurred, such attorney shall report

22   that there may have been a violation of this Order to the Court and all counsel of record.

23          16.     Within thirty days after the termination of this Lawsuit (whether by dismissal or

24   final judgment), all Confidential Material (including all copies) shall be returned to counsel for

25   the designating party. In addition, counsel returning such material shall execute an affidavit

26   verifying that all Confidential Material produced to such counsel and any subsequently made

27   copies are being returned in their entirety pursuant to the terms of this Order. Such a

28   representation fully contemplates that returning counsel has: (1) contacted all persons to whom

                                           4
      CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER                       No. 2:19-CV-02397-JAM-EFB
     Case 2:19-cv-02397-JAM-EFB Document 10 Filed 07/22/20 Page 5 of 5


 1   that counsel disseminated Confidential Material, and (2) confirmed that all such material has

 2   been returned to the disseminating counsel.

 3          17.      After the termination of this Lawsuit, the provisions of this Order shall continue

 4   to be binding and this Court shall retain jurisdiction over the parties and any other person who

 5   has access to documents and information produced pursuant to this Order for the sole purpose of

 6   enforcement of its provisions.

 7          IT IS SO STIPULATED:

 8

 9   DATED: July 15, 2020

10

11                                                  /s/ Daniel Azizi
                                                   DANIEL AZIZI
12                                                 Attorney for Plaintiff
13                                                 EVELYN VARGAS

14

15
     DATED: July 14, 2020                          BURNHAM BROWN
16
                                                    /s/ Erica Summan
17
                                                   AIMEE G. HAMOY
18                                                 ERICA SUMMAN
                                                   Attorneys for Defendant
19                                                 TARGET CORPORATION
20

21

22   IT IS SO ORDERED:

23
     DATED:       July 21, 2020
24

25                                                 /s/ John A. Mendez______________
                                                   UNITED STATES DISTRICT COURT JUDGE
26

27

28

                                           5
      CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER                      No. 2:19-CV-02397-JAM-EFB
